



Exhibit 10.41+








INTUIT INC.
SENIOR EXECUTIVE INCENTIVE PLAN
Amended and Restated by the Compensation Committee effective August 1, 2018
1.
Purposes

The Intuit Inc. Senior Executive Incentive Plan is a component of Intuit’s
overall strategy to pay its employees for performance. The purposes of this Plan
are to: (A) motivate senior executives by tying their compensation to
performance; (B) reward exceptional performance that supports overall Intuit
objectives; and (C) attract and retain top performing employees.
2.
Definitions

A.
“Award” means any cash incentive payment made under the Plan.

B.
“Code” means the Internal Revenue Code of 1986, as amended.

C.
“Committee” means the Compensation Committee of Intuit’s Board of Directors, or
such other committee designated by that Board of Directors, which is authorized
to administer the Plan under Section 3 hereof.

D.
“Intuit” means Intuit Inc. and any corporation or other business entity of which
Intuit (i) directly or indirectly has an ownership interest of 50% or more, or
(ii) has a right to elect or appoint 50% or more of the board of directors or
other governing body.

E.
“Senior Executive” means an Intuit employee who holds a position with the title
of Senior Vice President or above.

F.
“Participant” means any Senior Executive to whom an Award is granted under the
Plan.

G.
“Plan” means this Plan, which shall be known as the Intuit Senior Executive
Incentive Plan.

3.
Administration

A.
The Plan shall be administered by the Committee. The Committee shall have the
authority to:

(i)
interpret and determine all questions of policy and expediency pertaining to the
Plan;

(ii)
adopt such rules, regulations, agreements and instruments as it deems necessary
for its proper administration;

(iii)
select Senior Executives to receive Awards;

(iv)
determine the terms of Awards consistent with this Plan document;

(v)
determine amounts subject to Awards (within the limits prescribed in the Plan);






--------------------------------------------------------------------------------





(vi)
determine whether Awards will be granted in replacement of or as alternatives to
any other incentive or compensation plan of Intuit or an acquired business unit;

(vii)
grant waivers of Plan or Award conditions;

(viii)
accelerate the payment of Awards;

(ix)
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan, any Award or any Award notice;

(x)
take any and all other actions it deems necessary or advisable for the proper
administration of the Plan;

(xi)
adopt such Plan procedures, regulations, subplans and the like as it deems are
necessary to enable Senior Executives to receive Awards; and

(xii)
amend the Plan at any time and from time to time.

B.
The Committee may delegate its authority to grant and administer Awards to a
separate committee, in its sole discretion.

4.
Eligibility

Only Senior Executives designated by the Committee as eligible may become
Participants in the Plan.
5.
Performance Goals

A.
The Committee shall establish performance goals applicable to a particular
fiscal year (or performance period) prior to its start, provided, however, that
such goals may be established after the start of the fiscal year (or performance
period) but while the outcome of the performance goal is substantially
uncertain.

B.
A performance goal applicable to a fiscal year (or performance period) shall be
stated in terms of a particular performance criteria, or growth or other changes
in the amount, rate or value of one or more performance criteria, either
individually, alternatively or in any combination, applied to either Intuit as a
whole or to a business unit, division, business segment or function or
subsidiary, either individually, alternatively or in any combination, and
measured on an absolute basis or relative to a pre-established target, to
previous years’ results or to a designated comparison group, either based upon
Generally Accepted Accounting Principles (“GAAP”) or non-GAAP financial results,
in each case as specified by the Committee.

C.
The Committee shall determine the target level of performance that must be
achieved with respect to each criterion that is identified in a performance goal
in order for a performance goal to be treated as attained.

D.
The Committee shall base performance goals on one or more business criteria. In
the event performance goals are based on more than one business criterion, the
Committee may determine to make Awards upon attainment of the performance goal
relating to any one or more of such criteria, provided the performance goals,
when established, are stated as alternatives to one another at the time the
performance goal is established.

E.
As soon as reasonably practicable following the conclusion of each fiscal year
(or performance period), the Committee shall certify, in writing, if and the
extent to which the performance goal or goals have been satisfied. The Committee
may appropriately adjust any evaluation of performance under a performance goal.






--------------------------------------------------------------------------------





6.
Awards

A.
During any Intuit fiscal year, no Participant shall receive an Award of more
than $5,000,000.

B.
The Committee, in its discretion, may reduce or eliminate a Participant’s Award
at any time before it is paid, whether or not calculated on the basis of
pre-established performance goals or formulas.

C.
Except as expressly provided herein, the payment of an Award requires that the
Participant be an active employee and on Intuit’s payroll on July 31 of the
applicable year to receive any portion of the Award. The Committee may make
exceptions to the foregoing requirement in the case of death or disability, or
in the case of a corporate change in control as determined by the Committee in
its sole discretion. In addition, a Participant whose employment is governed by
an employment agreement and whose employment is terminated by Intuit without
“Cause,” or who resigns for “Good Reason,” or in an “Involuntary Termination”
(as such terms, or their equivalents, are defined in the Participant’s
employment agreement), shall be permitted to continue participating in the Plan
through the end of the then-current fiscal year, and shall be eligible to
receive an Award based on the actual level of achievement of the applicable
performance goals for such year, prorated to take into account the portion of
such fiscal year during which the Participant was an active employee and in all
events subject to the provisions of Section 6.B above if such continued
participation is provided for under such Participant’s employment agreement.

D.
Awards shall be paid no later than the first March 15 following the end of the
fiscal year in which occurred the performance for which the Award is being paid.

E.
Intuit shall withhold all applicable federal, state, local and foreign taxes
required by law to be paid or withheld relating to the receipt or payment of any
Award.

F.
In the event that the Company issues a restatement of its financial results for
a period in the last three fiscal years with respect to which an Award was
determined after payment of such Award to a Participant, which restatement
decreases the level of achievement of one or more performance goals from the
level(s) previously certified by the Committee, then, in the discretion of the
Committee, the Participant will be required to deliver to the Company, within 30
days after the Participant’s receipt of written notification by the Company, an
amount in cash equal to the amount of the Award that would not have been paid to
the Participant based on the restated financial results.

7.
General

A.
The Plan, as amended and restated hereby, is effective as of August 1, 2018, and
shall apply to Awards granted with respect to the Company's fiscal year
beginning on such date and future fiscal years of the Company. The adoption of
the Plan shall not be construed as creating any limitations on the power of the
Committee to adopt such other incentive arrangements as it may deem desirable.

B.
Any rights of a Participant under the Plan shall not be assignable by such
Participant, by operation of law or otherwise, except by will or the laws of
descent and distribution. No Participant may create a lien on any funds or
rights to which he or she may have an interest under the Plan, or which is held
by Intuit for the account of the Participant under the Plan.

C.
Participation in the Plan shall not give any Senior Executive any right to
remain in Intuit’s employ. Further, the adoption of this Plan shall not be
deemed to give any Senior Executive or other individual the right to be selected
as a Participant or to be granted an Award.






--------------------------------------------------------------------------------





D.
To the extent any person acquires a right to receive payments from Intuit under
this Plan, such rights shall be no greater than the rights of an unsecured
creditor of Intuit’s. Any payments under the Plan are to be paid from the
Intuit’s general assets. No trust, account or other separate fund or segregation
of assets will be established for payments pursuant to the Plan.

E.
The Plan shall be governed by and construed in accordance with the laws of the
State of California. Any action, suit, or proceeding relating to the Plan or any
Award granted under the Plan shall be brought in the state or federal courts of
competent jurisdiction in Santa Clara County in the State of California.

F.
The Plan is intended to be exempt from Section 409A of the Code and shall be
administered and interpreted accordingly. Notwithstanding any other provision of
the Plan, if any provision of the Plan conflicts with the requirements of
Section 409A of the Code, the requirements of Section 409A of the Code shall
supersede any such provision. In no event will Intuit be liable for any
additional tax, interest or penalties that may be imposed on a Participant by
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code.

G.
The Board may amend or terminate the Plan at any time.





END OF PLAN DOCUMENT





